Citation Nr: 0634988	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from February 1953 to 
October 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the RO.  
 

FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, he was in 
Vietnam during the period between January 9, 1962 and May 7, 
1975, and is presumed to have been exposed to herbicidal 
agents. 

2.  The veteran currently has Type II diabetes mellitus.


CONCLUSION OF LAW

The veteran's Type II, diabetes mellitus is presumed to have 
developed as a result of exposure to herbicide during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp 2006);  
8 C.F.R. §§ 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the he was not exposed 
to any such agent during that service.  38 U.S.C.A. § 
1116(a)(1).  If such a veteran develops Type II, diabetes 
mellitus, that disease is considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(2)(H).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(ii),(iii), 
3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran contends that he is entitled to service 
connection for diabetes mellitus.  He contends that he was 
exposed to herbicides while working as a mechanic on aircraft 
that sprayed the herbicide in Vietnam and when he visited 
Vietnam on a training mission.  

The veteran's service personnel records do not document 
specific service in Vietnam; however, the veteran testified 
at the July 2006 hearing that he visited Vietnam on at least 
one occasion.  Specifically, he recalled that while traveling 
from Thailand to an aircraft mechanic training session in the 
Philippines, his aircraft landed in Vietnam and he deplaned 
during the stopover.  The service personnel records do 
document that the veteran was stationed in Thailand from 
October 1967 to September 1968.  In January 2003, the veteran 
submitted a certificate showing that he completed training 
given at Clark Air Base in the Philippines in February 1968.  

The veteran has testified under oath that he set foot in 
Vietnam while on route from Thailand to training sessions in 
the Philippines.  The Board does not doubt the credibility of 
the veteran's testimony.  The Board finds that he was in 
Vietnam during the applicable time period and is thus 
presumed to have been exposed to herbicide agents.  

Post-service medical records include VA treatment records 
documenting a diagnosis of Type II diabetes mellitus.  Given 
that the veteran is entitled to the presumption of exposure 
to herbicides, and he was diagnosed with diabetes mellitus 
subsequent to the presumed exposure, the veteran is entitled 
to the presumption that his diabetes mellitus was incurred as 
a result of herbicide exposure during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Service connection for 
diabetes mellitus is warranted and the appeal is granted.  
See Gilbert v.  Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 

In light of the determination reached in this case, a 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

ORDER

Service connection for Type II diabetes mellitus is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


